                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                          UNITED STATES DISTRICT COURT
                                       9                        CENTRAL DISTRICT OF CALIFORNIA
                                      10

                                      11   GLENDALE OUTPATIENT             )        CASE NO. 2:18-cv-10550-SVW (SSx)
Gordon Rees Scully Mansukhani, LLP




                                           SURGERY CENTER, a California    )        District Judge: Stephen V. Wilson
  633 West Fifth Street, 52nd Floor




                                      12   corporation,                    )        Magistrate Judge: Suzanne H. Segal
                                                                           )
      Los Angeles, CA 90071




                                      13                       Plaintiff,  )
                                                                           )
                                      14       vs.                         )        QUALIFIED PROTECTIVE ORDER
                                      15   UNITED HEALTHCARE               )        [Discovery Document: Referred to
                                           SERVICES, INC.; UNITED          )        Magistrate Judge Suzanne H. Segal]
                                      16   HEALTHCARE INSURANCE            )
                                           COMPANY; and Does 1 through 100;)
                                      17                                   )        Complaint filed: December 20, 2018
                                                               Defendants. )
                                      18                                   )
                                                                           )
                                      19

                                      20

                                      21         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Health
                                      22   Insurance Portability and Accountability Act of 1996, and for good cause, the
                                      23   Court issues this Qualified Protective Order. Unless modified pursuant to the
                                      24   terms contained in this Order, this Order shall remain in effect through the
                                      25   conclusion of this litigation.
                                      26         IT IS ORDERED THAT:
                                      27         1.     Scope of Protection
                                      28
                                                                                    1
                                                                                           Case No. 2:18-cv-10550-SVW (SSx)
                                                                      QUALIFIED PROTECTIVE ORDER
                                       1         This Protective Order shall govern any record of information produced in
                                       2   this action and designated pursuant to this Protective Order, including all
                                       3   designated deposition testimony, all designated testimony taken at a hearing or
                                       4   other proceeding, all designated deposition exhibits, interrogatory answers,
                                       5   admissions, documents and other discovery materials, whether produced
                                       6   informally or in response to interrogatories, requests for admissions, requests for
                                       7   production of documents or other formal methods of discovery.
                                       8         This Protective Order shall also govern any designated record of information
                                       9   produced in this action pursuant to required disclosures under any federal
                                      10   procedural rule or local rule of the Court and any supplementary disclosures
                                      11   thereto.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         This Protective Order shall apply to the parties and to any nonparty from
      Los Angeles, CA 90071




                                      13   whom discovery may be sought who desires the protection of this Protective Order.
                                      14         2.    Definitions
                                      15         The term Confidential Information shall mean confidential or proprietary
                                      16   technical, commercial, scientific, financial, business, health, personal, or medical
                                      17   information designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                      18   ATTORNEYS’ EYES ONLY” by the producing party.
                                      19         The term “Confidential Health Information” shall constitute a subset of
                                      20   Confidential Information, and shall be designated as “CONFIDENTIAL” or
                                      21   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and subject to all
                                      22   other terms and conditions governing the treatment of Confidential Information.
                                      23   Confidential Health Information shall mean information supplied in any form, or
                                      24   any portion thereof, that identifies an individual or subscriber in any manner and
                                      25   relates to the past, present, or future care, services, or supplies relating to the
                                      26   physical or mental health or condition of such individual or subscriber, the
                                      27   provision of health care to such individual or subscriber, or the past, present, or
                                      28   future payment for the provision of health care to such individual or subscriber.
                                                                                    2
                                                                                          Case No. 2:18-cv-10550-SVW (SSx)
                                                                     QUALIFIED PROTECTIVE ORDER
                                       1   Confidential Health Information shall include, but is not limited to, claim data,
                                       2   claim forms, grievances, appeals, or other documents or records that contain any
                                       3   patient health information required to be kept confidential under any state or
                                       4   federal law, including 45 C.F.R. Parts 160 and 164 promulgated pursuant to the
                                       5   Health Insurance Portability and Accountability Act of 1996 (see 45 C.F.R.
                                       6   §§ 164.501 & 160.103), and the following subscriber, patient, or member
                                       7   identifiers:
                                       8          a.      names;
                                       9          b.      all geographic subdivisions smaller than a State, including street
                                      10                  address, city, county, precinct, and zip code;
                                      11          c.      all elements of dates (except year) for dates directly related to an
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                  individual, including birth date, admission date, discharge date, age,
      Los Angeles, CA 90071




                                      13                  and date of death;
                                      14          d.      telephone numbers;
                                      15          e.      fax numbers;
                                      16          f.      electronic mail addresses;
                                      17          g.      social security numbers;
                                      18          h.      medical record numbers;
                                      19          i.      health plan beneficiary numbers;
                                      20          j.      account numbers;
                                      21          k.      certificate/license numbers;
                                      22          l.      vehicle identifiers and serial numbers, including license plate
                                      23                  numbers;
                                      24          m.      device identifiers and serial numbers;
                                      25          n.      web universal resource locators (“URLs”);
                                      26          o.      internet protocol (“IP”) address numbers;
                                      27          p.      biometric identifiers, including finger and voice prints;
                                      28          q.      full face photographic images and any comparable images; and/or
                                                                                         3
                                                                                           Case No. 2:18-cv-10550-SVW (SSx)
                                                                      QUALIFIED PROTECTIVE ORDER
                                       1         r.     any other unique identifying number, characteristic, or code.
                                       2         The term “Documents” shall mean any “Writing,” “Original” and
                                       3   “Duplicate” as those terms are defined in California Evidence Code sections 250,
                                       4   255, and 260, which have been produced in discovery in this Action by any Party,
                                       5   person, or entity; and any copies, reproductions, or summaries of all or any part of
                                       6   the foregoing.
                                       7         The term “Technical Advisor” shall refer to any person who is not a party to
                                       8   this action or not presently employed by the receiving party or a company affiliated
                                       9   through common ownership, who has been designated by the receiving party to
                                      10   receive another party’s Confidential Information, including Confidential Health
                                      11   Information. Each party’s Technical Advisors shall be limited to such person as, in
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   the judgment of that party’s counsel, are reasonably necessary for development and
      Los Angeles, CA 90071




                                      13   presentation of that party’s case.      These persons include outside experts or
                                      14   consultants retained to provide technical or other expert services such as expert
                                      15   testimony or otherwise assist in trial preparation.
                                      16         3.     Designation of Information
                                      17         Documents and things produced or furnished during the course of this action
                                      18   shall be designated as containing Confidential Information, including Confidential
                                      19   Health Information, by clearly placing on each page, each document (whether in
                                      20   paper or electronic form), or each thing a legend substantially as follows:
                                      21                                    CONFIDENTIAL
                                      22                                             Or
                                      23              HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                                      24         A party may designate information disclosed at a deposition as Confidential
                                      25   Information by requesting the reporter to so designate the transcript at the time of
                                      26   the deposition.      Where specific portions are designated as Confidential
                                      27   Information, the transcript pages containing Confidential Information may be
                                      28   separately bound by the court reporter, who must affix the designation label as
                                                                                      4
                                                                                          Case No. 2:18-cv-10550-SVW (SSx)
                                                                     QUALIFIED PROTECTIVE ORDER
                                       1   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” at the top of each
                                       2   page.
                                       3           A producing party shall designate its discovery responses, responses to
                                       4   requests for admission, briefs, memoranda and all other papers sent to the court or
                                       5   to opposing counsel as containing Confidential Information when such papers are
                                       6   served or sent.
                                       7           A party shall designate information disclosed at a hearing or trial as
                                       8   Confidential Information by requesting the court, at the time the information is
                                       9   proffered or adduced, to receive the information only in the presence of those
                                      10   persons designated to receive such information and court personnel, and to
                                      11   designate the transcript appropriately.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12           For Confidential Information in some form other than Documents or
      Los Angeles, CA 90071




                                      13   deposition testimony, the producing party must affix the designation label of
                                      14   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” in a prominent
                                      15   place on the exterior of the container or containers in which the Confidential
                                      16   Information is stored. If only portions of the item are Confidential Information, the
                                      17   producing party, to the extent practicable, shall identify the Confidential
                                      18   Information.
                                      19           The parties will use reasonable care to avoid designating any documents or
                                      20   information as Confidential Information that is not entitled to such designation or
                                      21   which is generally available to the public. The parties shall designate only that part
                                      22   of a document or deposition that is Confidential Information, rather than the entire
                                      23   document or deposition.
                                      24           A producing party may designate as “Highly Confidential – Attorneys’
                                      25   Eyes Only” any information or documents produced in discovery, pursuant to
                                      26   legal process, or exchanged informally for settlement purposes, if the person
                                      27   making the designation reasonably believes, in good faith, that the material so
                                      28   designated contains or constitutes highly confidential personal or commercial
                                                                                     5
                                                                                          Case No. 2:18-cv-10550-SVW (SSx)
                                                                     QUALIFIED PROTECTIVE ORDER
                                       1   information, such as trade secrets, financial information, business strategy, or other
                                       2   information, disclosure of which would be especially detrimental or harmful to the
                                       3   producing part or its business.
                                       4         4.     Disclosure and Use of Confidential Information
                                       5         Information that has been designated Confidential shall be disclosed by the
                                       6   receiving party only to Qualified Recipients. All Qualified Recipients shall hold
                                       7   such information received from the disclosing party in confidence, shall use the
                                       8   information only for purposes of this action and for no other action, and shall not
                                       9   use it for any business or other commercial purpose, and shall not use it for filing
                                      10   or prosecuting any patent application (of any type) or patent reissue or
                                      11   reexamination request, and shall not disclose it to any person, except as hereinafter
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   provided. A violation of this section shall be deemed a material violation of this
      Los Angeles, CA 90071




                                      13   Protective Order.
                                      14         All information that has been designated Confidential or Highly Confidential
                                      15   – Attorneys’ Eyes Only shall be carefully maintained so as to preclude access by
                                      16   persons who are not qualified to receive such information under the terms of this
                                      17   Order.
                                      18         In the event that any receiving party’s briefs, memoranda, discovery
                                      19   requests, requests for admission or other papers of any kind which are served or
                                      20   filed shall include another party’s Confidential Information, the papers shall be
                                      21   appropriately designated and shall be treated accordingly.
                                      22         All documents, including attorney notes and abstracts, which contain another
                                      23   party’s Confidential Information, shall be handled as if they were designated
                                      24   pursuant to paragraph 3.
                                      25         Documents, papers and transcripts filed with the court that contain any other
                                      26   party’s Confidential Information shall be filed under seal.
                                      27         Entering into, agreeing to, and/or complying with the terms of this Protective
                                      28   Order shall not:
                                                                                     6
                                                                                           Case No. 2:18-cv-10550-SVW (SSx)
                                                                      QUALIFIED PROTECTIVE ORDER
                                       1         a.     Operate as an admission by any person that any particular document,
                                       2                information, or material contains or reflects trade secrets, proprietary,
                                       3                confidential, or competitively sensitive business, commercial,
                                       4                financial, or personal information;
                                       5         b.     Operate as a waiver for any person the right to challenge another
                                       6                Party’s designation of any documents, information, or materials as
                                       7                Confidential Information;
                                       8         c.     Alter, waive, modify, or abridge any right, privilege, or protection
                                       9                available to any Party with respect to discovery, including but not
                                      10                limited to any Party’s right to assert the attorney-client privilege, the
                                      11                attorney work product doctrine, or other privileges, or any Party’s
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                right to contest any such assertion; or
      Los Angeles, CA 90071




                                      13         d.     Prejudice the right of any person to seek relief from the arbitrator or
                                      14                Court from any provision of this Protective Order.
                                      15   In the event any Confidential Information is or was used in any pretrial or
                                      16   discovery proceeding in this action, it shall not lose its confidentiality through such
                                      17   use. All pleadings, motions, oral discovery, and written discovery in this Action
                                      18   which contain or discuss Confidential Information shall be presented only to
                                      19   persons authorized to receive such Confidential Information under this Protective
                                      20   Order.
                                      21         5.     Qualified Recipients
                                      22         For purposes of this Order, the term Qualified Recipient means
                                      23         a.     Outside counsel of record for any party in this action, as well as
                                      24                employees of such counsel (excluding experts and investigators)
                                      25                assigned to and necessary to assist such counsel in the preparation and
                                      26                trial of this action;
                                      27         b.     Representatives, officers, or employees of a party as necessary to
                                      28                assist outside counsel in the preparation and trial of this action;
                                                                                      7
                                                                                           Case No. 2:18-cv-10550-SVW (SSx)
                                                                      QUALIFIED PROTECTIVE ORDER
                                       1         c.     In-house counsel for the Receiving Party;
                                       2         d.     Witnesses who testify by deposition or at trial who, if not a
                                       3                representative, officer, or employee of a party, shall be advised about
                                       4                the terms of this Order and that such Order is applicable to them in
                                       5                connection with their testimony and do not retain copies of
                                       6                Confidential Information;
                                       7         e.     Persons who were authors or recipients of the Confidential
                                       8                Information or previously had legal access to Confidential
                                       9                Information;
                                      10         f.     Technical Advisors, expert witnesses, or consultants engaged by a
                                      11                party to assist with the preparation and trial of this action provided
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                such expert or consultant agrees in writing, in the form attached at
      Los Angeles, CA 90071




                                      13                Appendix A, to be bound by the terms of this Order;
                                      14         g.     Any designated arbitrator or mediator who is assigned to hear this
                                      15                matter, or who has been selected by the parties, and his or her staff,
                                      16                provided that such individuals agree in writing, in the form attached at
                                      17                Appendix A, to be bound by the terms of this Order;
                                      18         h.     Stenographers and videographers engaged to transcribe or record
                                      19                depositions conducted in this action provided that such individuals
                                      20                agree in writing, in the form attached at Appendix A, to be bound by
                                      21                the terms of this Order;
                                      22         i.     The Court and its support personnel; and
                                      23         j.     Such other persons as hereafter may be designated by written
                                      24                agreement of the Parties or by order of the Court.
                                      25         Confidential Information designated as “Highly Confidential – Attorneys’
                                      26   Eyes Only” (hereinafter “Attorneys’ Eyes Only Material”) shall be disclosed only
                                      27   to the Qualified Recipients listed in subparagraphs 5(a), (e), (f), (i), and (j) above,
                                      28   unless otherwise agreed or ordered. For the purposes of subparagraph 5(a),
                                                                                      8
                                                                                           Case No. 2:18-cv-10550-SVW (SSx)
                                                                      QUALIFIED PROTECTIVE ORDER
                                       1   Attorneys’ Eyes Only Material may not be shown to any member or employee of
                                       2   any law firm or other entity or individual who has been, is currently, or will be in
                                       3   the foreseeable future involved in the negotiation of contracts on behalf of any of
                                       4   the Parties to this Agreement, unless the person authored the document or is
                                       5   identified on the face of the document as a previous recipient. Additionally,
                                       6   Attorneys’ Eyes Only Material may be shown to persons listed in subparagraphs
                                       7   5(c) and (d) under the following conditions:
                                       8                a.     For the purposes of subparagraph 5(c), Attorneys’ Eyes Only
                                       9                       Material may be shown to in-house litigation counsel for the
                                      10                       Parties, provided that any in-house litigation counsel to whom
                                      11                       Attorneys’ Eyes Only Material is shown is not and will not in
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                       the foreseeable future be involved in the negotiation of
      Los Angeles, CA 90071




                                      13                       contracts between the Parties, and does not share the
                                      14                       documents, or the contents thereof, with any of the Parties’
                                      15                       directors, officers, agents, or employees who negotiate
                                      16                       contracts between the Parties.
                                      17                b.     Attorneys’ Eyes Only Material may be shown to persons under
                                      18                       subparagraph 6(d) if the witness is an employee of the party
                                      19                       who produced the information designated as “Highly
                                      20                       Confidential – Attorneys’ Eyes Only”, if the witness is
                                      21                       identified on the face of the document as a previous recipient,
                                      22                       or if the party who produced the information as “Highly
                                      23                       Confidential – Attorneys’ Eyes Only” consents before such
                                      24                       designated information is disclosed to the witness.
                                      25         Any Party, person, or entity receiving information designated as
                                      26   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” shall not reveal or
                                      27   discuss such information to or with any person who is not permitted to receive
                                      28   such information, except as set forth herein.
                                                                                     9
                                                                                          Case No. 2:18-cv-10550-SVW (SSx)
                                                                     QUALIFIED PROTECTIVE ORDER
                                       1         Confidential Information held by a Party may be disclosed to persons as
                                       2   provided in Subsection 4 provided that prior to such disclosure the person to whom
                                       3   disclosure of Confidential Information is to be made shall acknowledge and
                                       4   confirm in writing in the form attached at Appendix A, that he or she has read this
                                       5   Protective Order and agrees to comply with its terms.
                                       6         6.     Nonparties
                                       7         Any nonparty who produces documents or other information in response to
                                       8   discovery requests or subpoenas in this litigation shall be entitled to the benefits
                                       9   and protections of this Order and shall be entitled to seek additional protections.
                                      10         The parties agree that they will treat Confidential Information produced by
                                      11   nonparties according to the terms of this Order.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         Nonparties may challenge the confidentiality of Confidential Information by
      Los Angeles, CA 90071




                                      13   filing a motion to intervene and a motion to de-designate.
                                      14         7.     Inadvertent Failure to Designate
                                      15         In the event that a producing party inadvertently fails to designate any of its
                                      16   information as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”
                                      17   pursuant to Paragraph 3, it may later designate by notifying the receiving parties in
                                      18   writing. The receiving parties shall take reasonable steps to see that the
                                      19   information is thereafter treated in accordance with the designation.
                                      20         The producing party shall specifically identify, by reference to document
                                      21   title, page number, and/or any alpha and/or numeric production designation, the
                                      22   documents, information, or material to be designated as “Confidential” or “Highly
                                      23   Confidential – Attorneys’ Eyes Only.” The producing party shall have the right to
                                      24   recover all copies of the documents, information, or material to be designated as
                                      25   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” and apply the
                                      26   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” designation label,
                                      27   and the receiving party shall return to the producing party all copies of unlabeled
                                      28   documents, information, or material that was inadvertently disclosed.
                                                                                     10
                                                                                          Case No. 2:18-cv-10550-SVW (SSx)
                                                                     QUALIFIED PROTECTIVE ORDER
                                       1         It shall be understood however, that no person or party shall incur any
                                       2   liability hereunder with respect to disclosure that occurred prior to receipt of
                                       3   written notice of a belated designation.
                                       4         The inadvertent or in camera disclosure of Confidential Information shall
                                       5   not, under any circumstances, be deemed a waiver, in whole or in part, of any
                                       6   Party’s claims of confidentiality.
                                       7         8.       Inadvertent Disclosure
                                       8         In the event of an inadvertent disclosure of another party’s Confidential
                                       9   Information to a non-Qualified Recipient, the party making the inadvertent
                                      10   disclosure shall promptly upon learning of the disclosure: (i) notify the person to
                                      11   whom the disclosure was made that it contains Confidential Information subject to
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   this Order; (ii) make all reasonable efforts to preclude dissemination or use of the
      Los Angeles, CA 90071




                                      13   Confidential Information by the person to whom disclosure was inadvertently
                                      14   made including, but not limited to, obtaining all copies of such materials from the
                                      15   non-Qualified Recipient; and (iii) notify the producing party of the identity of the
                                      16   person to whom the disclosure was made, the circumstances surrounding the
                                      17   disclosure, and the steps taken to ensure against the dissemination or use of the
                                      18   information.
                                      19         9.       Challenge to Designation
                                      20         At any time after the delivery of Confidential Information, counsel for the
                                      21   party receiving the Confidential Information may challenge the designation of all
                                      22   or any portion thereof by providing written notice thereof to all counsel of record,
                                      23   including counsel for the party disclosing or producing the Confidential
                                      24   Information. In the event of a dispute regarding the designation of confidential
                                      25   information, the party objecting to the designation shall follow the procedure for
                                      26   obtaining a decision from the Court as set forth in Local Rule 37 of the United
                                      27   States District Court, Northern District of California. If the parties wish to file the
                                      28   Joint Stipulation required by Local Rule 37 under seal, the parties may file a
                                                                                      11
                                                                                          Case No. 2:18-cv-10550-SVW (SSx)
                                                                     QUALIFIED PROTECTIVE ORDER
                                       1   stipulation to that effect or the moving party may file an ex parte application
                                       2   making the appropriate request. The parties shall set forth good cause in the
                                       3   stipulation or ex parte application as to why the Joint Stipulation or portions
                                       4   thereof should be filed under seal. Furthermore, parties shall follow the procedures
                                       5   for submitting confidential information to the Court as set forth in Local Rule 79 of
                                       6   the United States District Court, Northern District of California.
                                       7         If confidential material is included in any papers to be filed in Court, such
                                       8   papers shall be accompanied by an application pursuant to Local Rule 79, to file
                                       9   the papers – or the confidential portion thereof – under seal. The application shall
                                      10   be directed to the judge to whom the papers are directed. Pending the ruling on the
                                      11   application, the papers or portions thereof subject to the sealing applications shall
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   be lodged under seal.
      Los Angeles, CA 90071




                                      13         Neither Party shall be obligated to challenge the propriety of any designation
                                      14   of documents, information, or material, and a failure to so challenge shall not
                                      15   preclude a subsequent attack on the propriety of such designation, unless prejudice
                                      16   can be shown by the producing party to have resulted from the delay in challenging
                                      17   the designation.
                                      18         10.    Conclusion of Action
                                      19         Within ninety (90) days following the termination of this Action through
                                      20   settlement or adjudication, and upon written request, all Confidential Information
                                      21   shall be returned to the producing party or destroyed; and all copies, summaries, or
                                      22   transcripts thereof, and any other documents which contain, reflect, refer, or relate
                                      23   to such Confidential Information which are not returned to the producing party
                                      24   shall be destroyed. Upon written request, counsel of record for each Party shall
                                      25   attest to compliance with the terms of this paragraph in an affidavit or declaration
                                      26   served on the other Party within the ninety- (90-) day period. This paragraph shall
                                      27   not preclude counsel from maintaining a file copy of any pleadings, motions, oral
                                      28   discovery, and written discovery that contains or attaches Confidential
                                                                                    12
                                                                                          Case No. 2:18-cv-10550-SVW (SSx)
                                                                     QUALIFIED PROTECTIVE ORDER
                                       1   Information.
                                       2            The provisions of this paragraph shall not be binding on the United States,
                                       3   any insurance company, or any other party to the extent that such provisions
                                       4   conflict with applicable Federal or State law. The Department of Justice, any
                                       5   insurance company, or any other party shall notify the producing party in writing
                                       6   of any such conflict it identifies in connection with a particular matter so that such
                                       7   matter can be resolved either by the parties or by the Court.
                                       8            11.   Jurisdiction to Enforce Protective Order
                                       9            After the termination of this action, the Court will continue to have
                                      10   jurisdiction to enforce this Order.
                                      11            12.   Modification of Protective Order
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12            This Order is without prejudice to the right of any person or entity to seek a
      Los Angeles, CA 90071




                                      13   modification of this Order at any time either through stipulation or Order of the
                                      14   Court.
                                      15            13.   Confidentiality of Party’s Own Documents
                                      16            Nothing herein shall affect the right of the designating party to disclose to its
                                      17   officers, directors, employees, attorneys, consultants or experts, or to any other
                                      18   person, its own information. Such disclosure shall not waive the protections of this
                                      19   Protective Order and shall not entitle other parties or their attorneys to disclose
                                      20   such information in violation of it, unless by such disclosure of the designating
                                      21   party the information becomes public knowledge. Similarly, the Protective Order
                                      22   shall not preclude a party from showing its own information, including its own
                                      23   information that is filed under seal by a party, to its officers, directors, employees,
                                      24   attorneys, consultants or experts, or to any other person.
                                      25            14.   Compulsory Disclosure to Third Parties
                                      26            If any receiving party is subpoenaed in another action or proceeding or
                                      27   served with a document or testimony demand or a court order, and such subpoena
                                      28   or demand or court order seeks Confidential Information, including Confidential
                                                                                        13
                                                                                            Case No. 2:18-cv-10550-SVW (SSx)
                                                                       QUALIFIED PROTECTIVE ORDER
                                       1   Health Information of a producing party, the receiving party shall give prompt
                                       2   written notice to counsel for the producing party and allow the producing party an
                                       3   opportunity to oppose such subpoena or demand or court order prior to the
                                       4   deadline for complying with the subpoena or demand or court order.                   No
                                       5   compulsory disclosure to third parties of information or material exchanged under
                                       6   this Order shall be deemed a waiver of any claim of confidentiality, except as
                                       7   expressly found by a court or judicial authority of competent jurisdiction.
                                       8         15.    Binding Effect
                                       9         This Order shall be binding upon the parties and their attorneys, successors,
                                      10   executors, personal representatives, administrators, heirs, legal representatives,
                                      11   assigns, subsidiaries, divisions, employees, agents, independent contractors, or
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   other persons or organizations over which they have control.
      Los Angeles, CA 90071




                                      13         This Protective Order may be executed in counterparts, each when taken
                                      14   together with the others, shall constitute a whole, as if executed simultaneously on
                                      15   the same document.
                                      16         IT IS SO ORDERED.0
                                      17
                                           DATED:      3/20/19                            /s/ Suzanne H. Segal
                                      18                                                  Suzanne H. Segal
                                                                                          United States Magistrate Judge
                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                     14
                                                                                          Case No. 2:18-cv-10550-SVW (SSx)
                                                                     QUALIFIED PROTECTIVE ORDER
                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                          UNITED STATES DISTRICT COURT
                                       9                         CENTRAL DISTRICT OF CALIFORNIA
                                      10

                                      11   GLENDALE OUTPATIENT             )       CASE NO. 2:18-cv-10550-SVW (SSx)
Gordon Rees Scully Mansukhani, LLP




                                           SURGERY CENTER, a California    )       District Judge: Stephen V. Wilson
  633 West Fifth Street, 52nd Floor




                                      12   corporation,                    )       Magistrate Judge: Suzanne H. Segal
                                                                           )
      Los Angeles, CA 90071




                                      13                       Plaintiff,  )
                                                                           )
                                      14       vs.                         )       QUALIFIED PROTECTIVE ORDER
                                      15   UNITED HEALTHCARE               )       [Discovery Document: Referred to
                                           SERVICES, INC.; UNITED          )       Magistrate Judge Suzanne H. Segal]
                                      16   HEALTHCARE INSURANCE            )
                                           COMPANY; and Does 1 through 100;)       Complaint filed: December 20, 2018
                                      17                                   )
                                                               Defendants. )
                                      18                                   )
                                      19

                                      20         I,                                           , declare that:
                                      21
                                                 1.    My address is                                                    . My
                                      22
                                           current employer is                                                   . My current
                                      23
                                           occupation is                                                    .
                                      24
                                                 2.    I have received a copy of the Qualified Protective Order in this action.
                                      25
                                           I have carefully read and understand the provisions of the Qualified Protective
                                      26
                                           Order.
                                      27

                                      28
                                                                                   15
                                                                                         Case No. 2:18-cv-10550-SVW (SSx)
                                                                    QUALIFIED PROTECTIVE ORDER
                                       1         3.     I will comply with all of the provisions of the Qualified Protective
                                       2   Order and agree to be bound by the Qualified Protective Order. I will hold in
                                       3   confidence, will not disclose to anyone not qualified under the Qualified Protective
                                       4   Order, and will use only for purposes of this action any Confidential Information
                                       5   or information designated as “Confidential” that is disclosed to me.
                                       6         4.     Promptly upon termination of the relevant action, I will either return
                                       7   in full to the outside counsel for the party by whom I am employed or completely
                                       8   destroy all documents and things designated as “Confidential” that came into my
                                       9   possession, and all documents and things that I have prepared relating thereto.
                                      10         5.     I understand that the obligations of this undertaking and the provisions
                                      11   of the Qualified Protective Order continue past the termination of the action.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         6.     I hereby submit to the jurisdiction of this Court for the purpose of
      Los Angeles, CA 90071




                                      13   enforcement of the Qualified Protective Order in this action.
                                      14         I declare under penalty of perjury that the foregoing is true and correct.
                                      15

                                      16                                   Signature
                                      17                                   Date
                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                    16
                                                                                         Case No. 2:18-cv-10550-SVW (SSx)
                                                                    QUALIFIED PROTECTIVE ORDER
